EXHIBIT 10.27

XTO ENERGY INC.

AGREEMENT

This Agreement (this “Agreement”) is executed and effective on the 21st day of
November, 2006, by and between XTO ENERGY INC., a Delaware corporation (the
“Company”), and TIMOTHY L. PETRUS (the “Executive”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company and the Compensation Committee
(as hereinafter defined) recognize that the current business environment makes
it difficult to attract and retain highly qualified key employees unless a
certain degree of security can be offered to such individuals against
organizational and personnel changes which frequently follow a Change in Control
(as defined below) of a corporation; and

WHEREAS, even rumors of acquisitions or mergers may cause key employees to
consider major career changes in an effort to ensure financial security for
themselves and their families; and

WHEREAS, the Company desires to ensure fair treatment of its key employees in
the event of a Change in Control and to allow them to make critical career
decisions without undue time pressure and financial uncertainty; and

WHEREAS, the Company recognizes that its key employees will be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in a Change in Control of the Company and believes that it is in
the best interest of the Company and its stockholders for such key employees to
be in a position, free from personal, financial and employment considerations,
to assess objectively and pursue aggressively the interests of the Company and
its stockholders in making these evaluations and carrying on such negotiations;
and

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and the Executive agree as follows:

ARTICLE I

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

1.1 Board. The Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

1.2 Change in Control. A “Change in Control” shall mean any one of the
following:

(a) “Continuing Directors” no longer constitute a majority of the Board; the
term “Continuing Director” means any individual who is a member of the Board on
the date hereof or was nominated for election as a director by, or whose
nomination as a director was approved by, the Board with the affirmative vote of
a majority of the Continuing Directors;

(b) any person or group of persons (as defined in Rule 13d-5 under the
Securities Exchange Act of 1934, as amended (“Exchange Act”)) together with his
or its affiliates, becomes the beneficial owner, directly or indirectly, of 25%
or more of the voting power of the Company’s then outstanding securities
entitled generally to vote for the election of the Company’s directors;

(c) the merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to the effective date of such
merger or consolidation have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of less than 50% of the combined voting power to vote
for the election of directors of the surviving corporation or other entity
following the effective date of such merger or consolidation; or

(d) the sale of all or substantially all of the assets of the Company or the
liquidation or dissolution of the Company.

Notwithstanding anything herein to the contrary, under no circumstances will a
change in the constitution of the board of directors of any Subsidiary, a change
in the beneficial ownership of any Subsidiary, the merger or consolidation of a
Subsidiary with any other entity, the sale of all or substantially all of the
assets of any Subsidiary or the liquidation or dissolution of any Subsidiary
constitute a “Change in Control” under this Plan.

For purposes of this Agreement, if the Executive’s employment with the Company
is terminated by the Company other than for “Cause” (as defined in the Amended
and Restated XTO Energy Inc. Management Group Employee Severance Protection Plan
(“Severance Plan”)) prior to the date on which a Change in Control occurs, and
it is reasonably demonstrated that such termination (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with a Change in Control, then for
all purposes hereof, such termination shall be deemed to have occurred
immediately following a Change in Control.

1.3 Common Stock. The common stock, par value $0.01 per share, which the Company
is currently authorized to issue or may in the future be authorized to issue, or
any securities into which or for which the common stock of the Company may be
converted or exchanged, as the case may be.

 

2



--------------------------------------------------------------------------------

1.4 Compensation Committee. The Compensation Committee of the Board of Directors
of the Company.

1.5 Fair Market Value. The closing market price on the date of the Change in
Control or on the next business day, if such date is not a business day, or if
no trading occurred on such date, then on the first day preceding such date on
which trading occurred, of a share of Common Stock traded on the New York Stock
Exchange, or any other public securities market selected by the Compensation
Committee; provided, however, that, if shares of Common Stock shall not have
been traded on the New York Stock Exchange or other public securities market for
more than 10 days immediately preceding such date or if deemed appropriate by
the Compensation Committee for any other reason, the Fair Market Value of shares
of Common Stock shall be as determined by the Compensation Committee in such
other manner as it may deem appropriate.

ARTICLE II

PAYMENT UPON CHANGE IN CONTROL

2.1 Cash Payment. The Company shall pay to the Executive, in one lump-sum cash
payment within five (5) days after the date of the Change in Control, an amount
equal to the Fair Market Value of 125,000 shares of Common Stock as of the date
of the Change in Control.

2.2 Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, rights offering,
reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the fair value of the Common Stock such that an
adjustment is necessary to prevent the dilution or enlargement of the benefits
or potential benefits intended to be made available under this Agreement, then
the Compensation Committee shall adjust the number of shares of Common Stock
stated in Section 2.1 above so that the fair value of such Common Stock
immediately after the transaction or event is equal to the fair value of such
Common Stock immediately prior to the transaction or event. Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Award to violate
Section 409A of the Code (as defined below).

2.3 No Set-off of Amounts Payable Hereunder. The Company’s obligations hereunder
also shall not be affected by any set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against the Executive.

2.4 Gross-Up Payment. In the event it shall be determined that any payment or
distribution of any type by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the

 

3



--------------------------------------------------------------------------------

“Total Payments”), would be subject to the excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that at the time of payment by the
Executive of all taxes (including additional excise taxes under said
Section 4999 and any interest, and penalties imposed with respect to any taxes)
imposed upon the Gross-Up Payment, the Executive shall have an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments. The
calculation of the Gross-Up Payment will be made in the same manner and in
conjunction with any similar calculation of a gross-up payment under the terms
of the Severance Plan or any employment agreement, if applicable. The Company
shall pay the Gross-Up Payment to the Executive on the same date as the gross-up
payment is paid under the Severance Plan or any employment agreement, if
applicable, or, if no payment is to be made under the Severance Plan or an
employment agreement, within twenty (20) business days after the payment is made
hereunder.

2.5 Compliance with Section 409A of the Code. Notwithstanding any other
provision in this Agreement to the contrary, if and to the extent this Agreement
provides for nonqualified deferred compensation, this Agreement is intended to
be exempt from or otherwise satisfy the provisions of Section 409A of the Code.
Without in any way limiting the effect of the foregoing, in the event that
Section 409A of the Code requires that any special terms, provision or
conditions be included in this Agreement, then such terms, provisions and
conditions shall, to the extent practicable, be deemed to be made a part of this
Agreement, and notwithstanding any provision in Section 4.2 to the contrary,
this Agreement shall be reformed in such manner as the Board determines is
appropriate to be exempt from or otherwise comply with Section 409A of the Code.
In the event that this Agreement shall be deemed not to comply with Section 409A
of the Code, then neither the Company, the Board, nor its or their designees or
agents shall be liable to the Executive for actions, decisions or determinations
made in good faith. Further, the Executive has reviewed this Agreement with, and
is relying solely on, his tax advisors as to the tax consequences of this
Agreement, including the application of any taxes and penalties described in
Section 409A of the Code; based on such review the Executive understands and
agrees that notwithstanding the actions, decisions or determinations made in
good faith by the Company, the Board, or their designees or agents, this
Agreement may be deemed not to comply with Section 409A of the Code, and the
Executive understands and agrees that, in such case, any payment described
herein may be subject to the taxes and penalties described in Section 409A of
the Code.

 

4



--------------------------------------------------------------------------------

ARTICLE III

SUCCESSORS TO COMPANY

This Agreement shall bind any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, in the same manner and to the same extent
that the Company would be obligated under this Agreement if no succession had
taken place. In the case of any transaction in which a successor would not, by
the foregoing provision or by operation of law, be bound by this Agreement, the
Company shall require such successor expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach
hereof and shall entitle the Executive to compensation from the Company in the
same amount and on the same terms as the Executive would be entitled hereunder.
As used herein, “the Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Article III or which otherwise
becomes bound by all the terms and provisions hereof by operation of law.

ARTICLE IV

DURATION AND AMENDMENT

4.1 Duration. This Agreement shall continue in effect until (1) the Executive’s
employment is terminated, either by the Executive or by the Company, except as
provided in the last paragraph of Section 1.2, or (2) the Agreement is
terminated in accordance with Section 4.2. If a Change in Control occurs, this
Agreement shall continue in full force and effect, and shall not terminate or
expire, until after the Executive shall have received all of benefits to which
he is entitled hereunder in full.

4.2 Amendment or Termination. This Agreement may not be amended or terminated
except by a mutual written agreement signed by all parties.

ARTICLE V

MISCELLANEOUS

5.1 Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given on the date of service if served personally on
the party to whom notice is to be given and acknowledged by written receipt, or
on the seventh day after mailing if mailed (return receipt requested), postage
prepaid and properly addressed as follows:

 

5



--------------------------------------------------------------------------------

Company:

  XTO Energy Inc.   810 Houston Street   Fort Worth, Texas 76102   Attention:
Board of Directors

Executive:

  Timothy L. Petrus   3736 Country Club Circle   Fort Worth, Texas 76109

Any party may change its address for purposes of this Section 5.1 by giving the
other party written notice of the new address in the manner set forth above.

5.2 Assignment; Binding Effect. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any party without the prior written
consent of the other party. This Agreement is binding upon and inures to the
benefit of Executive and Company and their respective heirs, personal
representatives and permitted successors and assigns.

5.3 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.

5.4 Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
thereof or of any other provision of this Agreement.

5.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior and contemporaneous promises, agreements and representations not
set forth in this Agreement.

5.6 Severability. Should any one or more of the provisions hereof be determined
to be illegal or unenforceable, all other provisions hereof shall be given
effect separately therefrom and shall not be affected thereby.

5.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

5.8 Dispute Resolution. Any dispute, controversy or claim arising out of or in
relation to or connection to this Agreement, including without limitation any
dispute as to the construction, validity, interpretation, enforceability or
breach of this Agreement, shall be exclusively and finally settled by
arbitration, and any party may submit such dispute, controversy or claim to
arbitration.

 

6



--------------------------------------------------------------------------------

(a) Arbitrator. The arbitration shall be heard and determined by one arbitrator,
who shall be impartial and who shall be selected by mutual agreement of the
parties. If the parties cannot agree on the arbitrator, then the appointing
authority for the implementation of such procedure shall be the Chief Executive
Officer of the American Arbitration Association, who shall appoint an
independent arbitrator who does not have any financial interest in the dispute,
controversy or claim.

(b) Proceedings. Unless otherwise expressly agreed in writing by the parties to
the arbitration proceedings:

(i) The arbitration proceedings shall be held in Fort Worth, Texas, at a site
chosen by mutual agreement of the parties, or if the parties cannot reach
agreement on a location within thirty (30) days of the appointment of the
arbitrator, then at a site chosen by the arbitrator;

(ii) The arbitrator shall be and remain at all times wholly independent and
impartial;

(iii) The arbitration proceedings shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as amended
from time to time;

(iv) Any procedural issues not determined under the arbitral rules selected
pursuant to item (iii) above shall be determined by the law of the place of
arbitration, other than those laws which would refer the matter to another
jurisdiction;

(v) The costs of the arbitration proceedings (including attorneys’ fees and
costs) shall be borne in the manner determined by the arbitrator;

(vi) The decision of the arbitrator shall be reduced to writing; final and
binding without the right of appeal; the sole and exclusive remedy regarding any
claims, counterclaims, issues or accounting presented to the arbitrator; made
and promptly paid in United States dollars free of any deduction or offset; and
any costs or fees incident to enforcing the award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement;

(vii) The award shall include interest from the date of any breach or violation
of this Agreement, as determined by the arbitral award, and from the date of the
award until paid in full, at 12% per annum; and

(viii) Judgment upon the award may be entered in any court having jurisdiction
over the person or the assets of the party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.

 

7



--------------------------------------------------------------------------------

(c) Acknowledgment Of Parties. Each party acknowledges that he or she or it has
voluntarily and knowingly entered into an agreement to arbitration under this
Section by executing this Agreement.

5.9 Employment Status. This Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain the Executive as an
employee.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year above written.

 

XTO ENERGY INC.

By:

 

/s/ Robert C. Myers

Name:

  Robert C. Myers

Title:

  Vice President – Human Resources EXECUTIVE

/s/ Timothy L. Petrus

Timothy L. Petrus

 

8